The corrected Office Action supercedes the previous Office Action.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 60, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear to what degree would the different diameters be considered “similar”.
Regarding claim 60, the broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 60 recites the broad recitation 2-16 um Ra, and the claim also recites 4-8 um Ra which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Regarding claim 67, the broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 67 recites the broad recitation 3-6 mm, and the claim also recites 3-5 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-10, 27, 40, 59, and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Evans (US 2013/0303831).
Regarding claim 1 and 27, Evans discloses a conduit for transporting blood from an artery, vein, chamber of a heart, or other blood containing structure to a blood pump (eg. Abstract), the conduit comprising: 
i) a flexible proximal conduit segment comprising a proximal segment tubular body having a proximal segment proximal end and a proximal segment distal end wherein the proximal segment tubular body defines a proximal segment lumen between the proximal segment proximal end and the proximal segment distal end (eg. Fig. 1-3, Para. 79 and Fig. 15, Para. 161); 
ii) in another embodiment, a distal conduit tip comprising a tip tubular body having a tip proximal end and a tip distal end, wherein the tip tubular body defines a tip lumen between the tip proximal end and the tip distal end of the distal conduit tip wherein: the tip proximal end of the distal conduit tip is joined to the proximal segment distal end of the proximal conduit segment and the tip distal end of the distal conduit tip has an end surface (eg. Fig. 6-9C, Para. 112 conduit 608 within open configuration) and 
iii) a distal conduit tip-protecting cage structure comprising a plurality of elongated ribs extending distally from the proximal segment distal end portion of the proximal conduit segment, to a region distal to the end surface of the distal conduit tip (eg. Fig. 6-9C, Para. 112, support members 604).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Evans to have a deployable conduit (eg. Fig. 6-9C) with bending/flexible capabilities (eg. Fig. 15) to allow for better maneuverability within the blood vessels.
Regarding claim 2, Evans discloses a distal conduit segment interposed between the proximal conduit segment and the distal conduit tip, wherein: the distal conduit segment has a distal segment proximal end and a distal segment distal end; the proximal segment distal end of the proximal conduit segment is joined to the distal segment proximal end of the distal conduit segment; and the distal segment distal end of the distal conduit segment joined to the tip proximal end of the distal conduit tip (eg. Fig. 6-9C, Para. 112).
Regarding claim 3, Evans discloses wherein the proximal conduit segment is joined to the distal conduit segment by one or more of the following: i) a friction fit; ii) a barb fitting; iii) a radially compressive retainer or locking collar; iv) an inline connector with one or more barb fittings and radially compressive retainers or locking collars; or v) an adhesive (eg. Para. 129-131 anchors sliding mechanisms, screws, etc.)
Regarding claim 8, Evans discloses a tip outer diameter of the distal conduit tip and a proximal segment outer diameter of the proximal segment distal end of the proximal or distal conduit segment are similar when joined (eg. Para. 138, 192).
Regarding claim 9 and 61, Evans discloses wherein a proximal portion of the distal conduit tip-protecting cage structure has a proximal ring, ring-like, crown, or stent-like structure joined to the proximal segment distal end of the proximal conduit segment and wherein a rib proximal end of each one of the plurality of elongated ribs is joined to the proximal ring, ring like crown, or stent-like structure (eg. Fig. 6-9C, ring structures like 618 and 620).
Regarding claim 10, Evans discloses a distal portion of the distal conduit tip-protecting cage structure has a distal ring, ring-like, crown, or stent-like structure that is joined to each one of the plurality of elongated ribs at a rib distal end of each one of the plurality of elongated ribs (eg. Fig. 6-9C, ring structures like 618 and 620).
Regarding claim 59, Evans discloses the distal conduit tip-protecting cage structure comprises nitinol, stainless steel, a resilient polymer, or combinations thereof (eg. Para. 109, 123, 147, and 180).
Regarding claim 66, Evans discloses the first cross-sectional area is 50% to 60%, 60% to 70%, 70% to 80%, or 80% to 90% smaller than the second cross-sectional area (eg. Para. 70, See. MPEP 2144.04 IV changes in size/proportion).
Regarding claim 67, Evans discloses first diameter of the tip lumen of the tip distal end of the distal conduit tip is 1.0 to 3.5 mm and a second diameter of the tip lumen of the tip proximal end of the distal conduit tip or the proximal segment lumen of the proximal conduit segment is 3.0 mm to 5.0 mm or 3.0 mm to 6.0 mm (eg. Para. 70, See. MPEP 2144.04 IV A changes in size/proportion).
Regarding claim 40, Evans discloses a blood pump (eg. Fig. 2, pump 104), conduit for transporting blood from an artery, vein, chamber of a heart, or other blood containing structure to a blood pump (eg. Abstract), the conduit comprising: 
i) a flexible proximal conduit segment comprising a proximal segment tubular body having a proximal segment proximal end and a proximal segment distal end wherein the proximal segment tubular body defines a proximal segment lumen between the proximal segment proximal end and the proximal segment distal end (eg. Fig. 1-3, Para. 79 and Fig. 15, Para. 161); 
ii) in another embodiment, a distal conduit tip comprising a tip tubular body having a tip proximal end and a tip distal end, wherein the tip tubular body defines a tip lumen between the tip proximal end and the tip distal end of the distal conduit tip wherein: the tip proximal end of the distal conduit tip is joined to the proximal segment distal end of the proximal conduit segment and the tip distal end of the distal conduit tip has an end surface (eg. Fig. 6-9C, Para. 112 conduit 608 within open configuration) and 
iii) a distal conduit tip-protecting cage structure comprising a plurality of elongated ribs extending distally from the proximal segment distal end portion of the proximal conduit segment, to a region distal to the end surface of the distal conduit tip (eg. Fig. 6-9C, Para. 112, support members 604)
iv) a second conduit for transporting the blood from the blood pump to a second vein or a second artery, the second conduit comprising: a flexible, compression and kink resistant second proximal segment comprising a second proximal segment tubular body having a second proximal segment proximal end and a second proximal segment distal end wherein the second proximal segment tubular body defines a second proximal segment lumen between the second proximal segment proximal end and the second proximal segment distal end, and77083661.12Patent Atty Docket No. 078498-609196second distal conduit tip comprising a second tip tubular body having a second tip proximal end and a second tip distal end, wherein the second tip tubular body defines a second tip lumen between the second tip proximal end and the second tip distal end of the second distal conduit tip, and wherein the second tip proximal end of the second distal conduit tip is joined to the second proximal segment distal end of the second proximal segment,  wherein a first cross-sectional area of the second tip lumen of the second tip distal end of the second distal conduit tip is smaller than a second cross-sectional area of the second tip lumen of the second tip proximal .

Claims 4-7 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0303831) in view of Porter (US 2006/0064159 A1) (cited previously).
Regarding claim 4, Evans discloses the invention of claim 1, but does not disclose the tip proximal end of the distal conduit tip comprises at least one annular barb about an exterior surface of the distal conduit tip for engaging the proximal segment distal end of the proximal conduit segment.
Porter teaches a conduit connections for blood pumps using barb shaped protrusions surrounding the connector (eg. Fig. 10, Para. 91). 
It would have been obvious to have combined the invention of Evans with the barbed conduit coupling mechanisms as taught by Porter to allow for an alternative way to couple blood pump conduits together to prevent slipping/leaks.
Regarding claim 5, the combined invention of Evans and Porter discloses at least one other annular barb comprises a first annular barb and a second annular barb (eg. Porter, Fig. 10, Para. 91).
Regarding claim 6, the combined invention of Evans and Porter discloses second annular barb of the distal conduit tip is disposed proximally to the first annular barb (eg. Porter, Fig. 10).
Regarding claim 7, the combined invention of Evans and Porter discloses first annular barb extends from a longitudinal axis of the distal conduit tip at a first angle and the second annular barb of the distal conduit tip extends from the longitudinal axis of the distal conduit tip at a second angle, and wherein the second angle is greater than the first angle (Porter explains that the ramped surface of the barb is to prevent removal of the conduit from the tip, thus creating a greater angle would give the expected result of further increasing the resistance to being pulled out).
Regarding claim 58, the combined invention of Evans and Porter discloses end surface of the distal conduit tip includes at least two peak portions and at least two valley portions (eg. Fig. 10, annular barbs).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0303831) in view of Kirkman (US 5509900 A1) (cited previously).
Regarding claim 11, Evans discloses the invention of claim 1, but does not disclose the distal conduit tip-protecting cage structure expands or contracts in a dimension along a transverse axis that is transverse to a long axis of the proximal conduit segment, when a cage distal end of the distal conduit tip-protecting cage structure translates along a parallel axis that is parallel to the long axis of the proximal conduit segment.
Kirkman teaches a conduit (catheter 4) for transporting blood from a blood containing structure (eg. Abstract, Fig. 1, 4 38A-B) with a tip protecting cage (eg. Tip retainer 9) comprising one or more elongated ribs (eg wires 60 or loop 219) extending distally from a distal portion (8) of proximal conduit segment to a region distal to the distal end surface of the distal conduit tip (eg. Col. 6, ln. 61-65, col. 9, ln. 20-24, col. 24, ln. 45-49) and further teaches that the cage structure is used to prevent the catheter tip from contacting the blood vessel wall (eg. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kirkman with the tip cage structure taught by Kirkman to prevent damage to the blood vessel from chronic movement and contact with the vessel wall (eg. Kirkman, abstract).
Regarding claim 12, the combined invention of Evans and Kirkman discloses when the distal conduit tip-protecting cage structure is expanded, the distal conduit tip is positioned in a middle of the distal conduit tip-protecting cage structure, as referenced on a plane parallel to the long axis of the proximal conduit segment (eg. Kirkman, Fig. 4, 38A-B, Col. 24, Ln. 54-66).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0303831) in view of Kirkman (US 5509900 A1) further in view of Schwammenthal (US 2016/0022890 A1) (cited previously).
Regarding claim 62, the combined invention of Evans and Kirkman discloses the invention of claim 11, but does not disclose the distal conduit tip-protecting cage structure is expanded, the distal conduit tip-protecting cage structure has an expanded diameter of 6 mm to 30 mm, when measured along the transverse axis that is transverse to the long axis of the proximal conduit segment.
Schwammenthal teaches an expanding conduit protecting structure with an expanded diameter 8-20 mm (eg. Para. 645).
It would have been obvious to have combined the invention of Evans and Kirkman to have the structure expand to 8-20 mm in diameter as taught by Schwammenthal to allow the conduit to be secured in position within a blood vessel. 

Claims 13-16, 21, 23, 39 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0303831) in view of Fecht (US 4795446 A) (cited previously).
Regarding claim 13, Evans discloses the invention of claim 1, but does not disclose a side pot to access a fluid path within the conduit.
Fecht teaches a conduit (tube 32, tube connector 34 and aortic cannula 36) for transporting blood and teaches of the conduit comprising a side port (49) to access a fluid path within the conduit (Col.3, Ln. 11-14) and further teaches that the port (49) where it is desired to withdraw blood from the patient (eg. Col. 3. Ln. 14-18).
It would have been obvious to have combined the invention of Evans with the side port of Fecht to allow blood withdrawal from the patient. 
Regarding claim 14, the combined invention of Evans and Fecht discloses the he proximal end of the side port segment is configured for joining, or joined to, a pump, or the distal end of the proximal conduit segment (eg. Fecht, Col. 2, Ln. 55-60, Fig. 1).
Regarding claim 15, the combined invention of Evans and Fecht discloses the distal end of the side port segment is configured for joining, or joined to, the proximal end of the proximal conduit segment or the proximal end of the distal conduit segment (eg. Fecht, Fig. 1, Col. 2, Ln. 55-60).
Regarding claim 16, the combined invention of Evans and Fecht discloses the configured for joining by one of the following: hard or rigid, flexible, or a mix of rigid/flexible cap (eg. Fecht, Col. 3, Ln. 11-14).
Regarding claim 21, the combined invention of Farnan, Kirkman, Schwammenthal and Fecht discloses the portion of the side port in fluid communication with the fluid path comprises a cap (Fecht, Col. 3, Ln. 11-14, cap 50).
Regarding claim 23, the combined invention of Farnan, Kirkman, Schwammenthal,and Fecht discloses the  i) a hemostatic valve that opens when a syringe tip is inserted into the cap; ii) a hemostatic valve with a cross cut membrane; iii) Tuohy Borst adaptor with a hemostatic valve; and iv) a three-way side arm that allows for injection of fluids into the side port (eg. Fecht, Col. 3, Ln. 14-18, hemostatic valve).
Regarding claims 63-64, the combined invention of Evans and Fecht discloses side port extends at an angle to a long axis of the proximal conduit segment (Fecht, Fig. 2). The Examiner believes that the angle of the side port would have been a matter of design choice to a person of ordinary skill since it is not disclosed that having the side port angle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill would have expected the side port to perform equally well whether it was angled or not to get fluid access to the conduit. Therefore it would have been prima facie obvious to modify the claimed invention of 13 to angle the side port because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 65, the combined invention of Evans and Fecht discloses a side port assembly to access a fluid path within the conduit, the side port assembly including: a side port extending from the proximal conduit segment; and a cap joined to the side port, wherein the cap includes: a hemostatic valve; a side arm conduit segment having a side arm proximal end and a side arm distal end, wherein the side arm proximal end is joined to the hemostatic valve; and a three-way stopcock joined to the side arm distal end (eg. Fecht, Col. 3, Ln. 14-18, a three-way stopcock is a common part in the art).
Regarding claim 39, the combined invention of Evans and Fecht discloses a conduit for transporting blood from an artery, vein, chamber of a heart, or other blood containing structure to a blood pump (eg. Abstract), the conduit comprising: 
i) a flexible proximal conduit segment comprising a proximal segment tubular body having a proximal segment proximal end and a proximal segment distal end wherein the proximal segment tubular body defines a proximal segment lumen between the proximal segment proximal end and the proximal segment distal end (eg. Fig. 1-3, Para. 79 and Fig. 15, Para. 161); 
ii) in another embodiment, a distal conduit tip comprising a tip tubular body having a tip proximal end and a tip distal end, wherein the tip tubular body defines a tip lumen between the tip proximal end and the tip distal end of the distal conduit tip wherein: the tip proximal end of the distal conduit tip is joined to the proximal segment distal end of the proximal conduit segment and the tip distal end of the distal conduit tip has an end surface (eg. Fig. 6-9C, Para. 112 conduit 608 within open configuration) and 
iii) a distal conduit tip-protecting cage structure comprising a plurality of elongated ribs extending distally from the proximal segment distal end portion of the proximal conduit segment, to a region distal to the end surface of the distal conduit tip (eg. Fig. 6-9C, Para. 112, support members 604).
iv) a side port assembly, wherein the side port assembly includes: a side port extending from the proximal conduit segment, and a cap joined to the side port, wherein the cap includes a three-way side arm (eg. Fecht, Col. 3, Ln. 14-18).


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0303831) in view of Franano (US 2013/0338559 A1) (cited previously).
Regarding claim 24, Evans discloses the invention of claim 21, a two-part cuff wherein at least a portion of the outer layer is fibrous and at least a portion of the inner surface, wherein the two cuff parts are configured for attachment together around a proximal conduit segment, a distal conduit segment, or a flexible proximal portion of a distal conduit tip.
Franano teaches a 2 part cuff (800) configured for attachment together around a conduit (20 or 30) and further teaches that the cuff reduces ingress of foreign matter such as bacteria at the skin insertion site or into the body along the path of the conduits (Eg. Para. 158).
It would have been obvious to have combined the invention of Evans with the two cuff parts as taught by Franano to reduce ingress of foreign matter such as bacteria at the skin insertion site or into the body along the path of the conduits.
Regarding claim 25, the combined invention of Evans and Franano discloses at least a portion of the textured inner surface comprises a series of circumferentially continuous or, alternately, interrupted projections (eg. Franano, projections 816, Para. 158).
Regarding claim 26, the combined invention of Evans and Franano discloses at least a portion of fibrous outer surface comprises Dacron or polyester velour (eg. Franano, Para. 158, polyester velour).

Claim 60 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0303831), further in view of Takami (NPL titled: “Effect of Surface Roughness on Hemolysis in a Centrifugal Blood Pump) (cited previously).
Regarding claim 60, the combined invention of Evans discloses the invention of claim 1, but does not disclose distal conduit tip-protecting cage structure has a surface roughness ranging from 2 to 16 um Ra, or 4 to 8 um Ra (M860 and Table 2).
It would have been obvious to have modified the surface roughness of the claimed invention of claim 1 with the surface roughness as taught by Takami to reduce the hemolysis caused by the pump (eg. Takami, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792